Quinn, Chief Judge
(dissenting):
I dissent.
I cannot subscribe either to. the logic of the majority opinion or to the propriety of the result. It is another and more glaring example of the fallacy of United States v. Clark (No. 190), 2 CMR 107, decided February 29, 1952, and kindred cases.
A stronger case could perhaps be made from the record, but let’s accept the recital of facts set forth by the majority:
“. . . At about 9:10 p.m. on October 29, 1951, the accused broke open the door and entered the home of Yim Bong Keun and his wife, Yoon Yoo Soon. He began speaking to them in English which the two Koreans did not understand.' Apparently they anticipated his purpose and sought to discourage him. The accused, not being deterred by their protestations, pulled on the woman’s arm, and pushed her to the floor. He got down on top of her, put his arm around her neck, and fondled her body. Yim attempted to pull accused off his wife, but he met with little success, so he called for help. Accused started to disrobe Yoon but before his efforts met with success, a house-boy employed by the American Army, and a Korean woman entered the room. The woman succeeded in enticing accused away from Yoon. According to both Yim and Yoon accused was intoxicated.”
In other words the accused entered a man’s house, threw his wife to the flpor and, in his presence, and over his vigorous protests, started to tear the clothes off the victim in an attempt to rape her. He was prevented from consummating his purpose by the arrival of a woman and a boy.
The accused had been drinking, in fact he probably was drunk, but not so drunk that he didn’t know what he wanted, and his actions undeniably indicate that he specifically intended to rape his victim. This is a concrete example of the adage that “actions speak louder than words.”
Upon these facts the law officer instructed the court on assault with in*553tent to rape. He did not define indecent assault -with intent to gratify sexual desires, the crime for which the accused was -found guilty. In my opinion he was not called upon to do so. Such a lesser offense was not fairly raised by the evidence. Exercising his sound discretion in the matter, the law officer instructed on the only offense fairly raised by the evidence. We should not reverse for his failure to instruct on lesser included offenses unless we find that he was clearly wrong. He saw the witnesses; he had a complete picture of the trial. He was in a better position than we to determine what issues were fairly raised by the evidence, and we should not disturb his ruling unless we determine that he was clearly wrong.
In my opinion he was not clearly wrong in instructing on assault with intent to commit rape. He was clearly right.
The fact that the court found accused guilty of the lesser included offense of indecent assault doesn’t really indicate that the evidence pointed to anything but the greater offense. It is simply an indication of sympathy on the part of the court because the accused had been drinking. To be realistic about it, the court was just giving the accused “a break.”
Having got that “break” from the court-martial, the majority now “compounds the felony” by setting that finding aside and ordering a rehearing which to all intents and purposes will be equivalent to a finding of not guilty, because the witnesses can never be produced again at a trial, and the process of retrying “on the record” is a dubious one to say the least.
In other words “Justice will not be done.”
According to the Uniform Code, our major obligation is to see that justice is done. True, we are required to guarantee the accused a fair trial. But we are not called upon to defeat the ends of justice by exaggerated technicalities. And yet this, I fear, is the inevitable consequence of the majority rule.
The law officer was not called upon to instruct the court on the effect of drunkenness here because such an instruction should be necessary only when the evidence indicates to the law officer that the accused was so drunk as to border on insanity or delirium tremens, or at least to be totally deprived of his sense of reason. The facts themselves negative any such condition. The facts themselves prove conclusively that the accused was in the exercise of a specific intent which would make instructions concerning it redundant and unnecessary.
The law officer realized this and exercised his sound discretion not to instruct upon it. He certainly was not clearly wrong, and under all the circumstances his judgment should not be interfered with.
In my opinion the evidence would clearly sustain a finding of guilty of the offense of assault with intent to commit rape. For some reason, good or bad, the trial court reduced the charge to indecent assault with intent to gratify sexual desires, resulting in a comparatively light sentence of twelve months’ confinement and twelve months’ loss of pay, with a bad-conduct discharge which was suspended. Our action will probably wipe the slate clean.
This, then, is not substantial justice. It is just the antithesis of it. It is defeating justice by the over-emphasis of pure technicality.
A guilty man reaps the harvest. The United States is side-tracked in its attempt to see that justice is done. Our public relations with a friendly neighbor are severely strained by the public knowledge that a fiendish crime can be perpetrated by an American soldier on an innocent victim and appropriate punishment of such an offender compromised and defeated by the unbelievable technicalities and meanderings of this Court.